The judgment in each of the above-entitled cases is affirmed, the matter involved in each of these appeals being determined by the decision rendered in the case of the lumber company against the same defendant. The appellant contractor admits his liability for materials to the plaintiffs, subcontractors. They have established their respective claims against him and they have judgments against the hotel company, the other defendant, that they have liens on its property for the amounts of their respective judgments against the contractor for materials. The hotel company has not appealed.
AFFIRMED. *Page 454 
(661)